In an action to recover damages for wrongful death, the defendants Enterprise Paper Corporation and James Hargett, and the defendant and third-party plaintiff New Amsterdam Motor Transportation Corp. appeal from a judgment of the Supreme Court, Queens County, entered June 19,1961 after a jury trial, which awarded damages to the plaintiff against them as defendants, and which dismissed the third-party complaint of the defendant New Amsterdam Motor Transportation Corp. against Consolidated Edison Company. Judgment affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.